Exhibit 10(b)-6

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RS NO.         

 

                Shares of Restricted Stock are hereby awarded effective on
January 22, 2007 by TCF Financial Corporation (“TCF Financial”) to
                (the “Grantee”), in accordance with the following terms and
conditions:

 

1.             Share Award.  TCF Financial hereby awards the Grantee
          shares (the “Shares”) of Common Stock, par value $.01 per share
(“Common Stock”) of TCF Financial pursuant to the TCF Financial Incentive Stock
Program (the “Program”), upon the terms and conditions therein and hereinafter
set forth.  A copy of the Program as currently in effect is incorporated herein
by reference and is attached hereto.

 

2.                                       Restrictions on Transfer and Restricted
Periods.

 

                                                a.             During the
respective periods (the “Restricted Periods”) hereinafter described, Shares may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee.

 

                                                b.             The Shares will
be subject to the restrictions in subparagraph a. during Restricted Periods
commencing on the date of this Agreement (the “Commencement Date”) and, (subject
to the acceleration and forfeiture provisions herein) terminating with respect
to one hundred percent (100%) of the Shares on January 1, 2012.

 

                                                c.             Shares will vest,
and no longer be subject to the restrictions imposed by subparagraph b, at the
expiration of the Restricted Period with respect thereto.  The Committee
referred to in section 2 of the Program or its successor (the “Committee”) shall
have the authority, in its discretion, to accelerate the time at which any or
all of the restrictions in subparagraph a shall lapse with respect to any
Shares, or to remove any or all such restrictions, whenever the Committee may
determine that such action is appropriate by reason of changes in applicable tax
or other laws, or other changes in circumstances occurring after the
commencement of the Restricted Periods.

 

3.                                       Termination of Service.  Except as
provided in paragraph 8 below and in this paragraph 3, in the event of Grantee’s
termination of employment for any reason (other than death, total or partial
disability, or normal or early retirement), all Shares which at the time of such
termination of employment are subject to the restrictions imposed by paragraph
2.a. above shall upon termination of employment be forfeited and returned to TCF
Financial unless the Committee, pursuant to its discretion under paragraph 2.c.,
shall determine to remove any or all of the restrictions on such Shares prior to
such forfeiture; provided, however, that not

 

1

--------------------------------------------------------------------------------


 

withstanding the foregoing, if the Grantee ceases employment by reason of death,
total or partial disability, or normal or early retirement (as determined in the
discretion of the Committee), a prorated portion of the Shares will vest based
on the number of months from January 22, 2007 to the termination date, divided
by 60.

 

4.                                       Certificates for Shares.  TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

                                                “The transferability of this
certificate and the Shares of stock represented hereby are subject to the terms
and conditions (including forfeiture) contained in the TCF Financial Incentive
Stock Program and an Agreement entered into between the registered owner and TCF
Financial Corporation.  Copies of such Plan and Agreement are on file in the
offices of the Secretary of TCF Financial Corporation, 200 Lake Street East,
Wayzata, MN 55391.”

 

                                                The Grantee further agrees that
simultaneously with the execution of this Agreement a stock power shall be
executed, endorsed in blank and promptly delivered to TCF Financial.

 

                                                Alternatively, TCF Financial may
cause the shares to be issued in the name of the Grantee in a sub-issue of
Common Stock managed by the transfer agent which is subject to the
transferability restrictions set forth above.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including, but not limited to, the right to receive all dividends
paid on Shares and the right to vote the Shares.  Dividends payable on Shares
that are subject to restrictions imposed by subparagraph 2.a. shall be paid to
the Grantee at the same time as such dividends are paid to other shareholders;
provided, that shares of Common Stock dividends in the nature of a stock split
shall be subject to all of the restrictions that apply to the Shares with
respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to any Shares, TCF
Financial shall redeliver to the Grantee (or, if the Grantee is deceased, to his
legal representative, beneficiary or heir) the certificate(s) in respect of such
Shares, without the restrictive legend provided for in paragraph 4 above. 
Alternatively, if a certificate was not previously delivered or issued under
paragraph 4, TCF may deliver a certificate to Grantee (or Grantee’s
representative, beneficiary, or heir) or transfer the shares to a sub-issue
without the transferability restrictions in paragraph 4 above.  The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in subparagraph 2.a. above and such certificates shall
not bear the legend or be subject to the transferability restrictions provided
for in paragraph 4 above.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the

 

2

--------------------------------------------------------------------------------


 

corporate structure of TCF Financial or in the shares of Common Stock, or in the
event of any issuance of preferred stock or other change in the capital
structure of TCF Financial which the Committee deems significant for purposes of
this Agreement, the number and class of Shares covered by this Agreement shall
be appropriately adjusted by the Committee, whose determination of the
appropriate adjustment, or whose determination that there shall be no
adjustment, shall be conclusive.  Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Grantee subject to the
restrictions contained in subparagraph 2.a. above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial in
the manner provided in paragraph 4 above.

 

8.                                       Vesting Upon a Change in Control.  A
“Change in Control” shall be deemed to have occurred if: (a) during any period
of two (2) consecutive years individuals who at the beginning of such period
constitute the Board of Directors of TCF Financial cease for any reason to
constitute a majority thereof, unless the election or nomination for election of
each new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved;
or (b) any “person”, as defined in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of TCF Financial representing fifty percent (50%) or more of the
combined voting power of TCF Financial’s then outstanding securities, except for
any securities purchased by TCF’s employee stock ownership plan and trust and
any person who becomes a fifty percent (50%) beneficial owner solely as a result
of stock repurchases by TCF Financial; or (c) the shareholders of TCF Financial
approve a merger or consolidation of TCF Financial with any other corporation,
other than a merger or consolidation which would result in the voting securities
of TCF Financial outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition or
assets, or liquidation is not subsequently consummated.

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Program (including, but not limited to, paragraph 2, and section 3 of this
Agreement) in the event of a Change in Control all terms and conditions of this
Restricted Stock Award shall be deemed satisfied, all the Shares shall vest as
of the date of the Change in Control and shall thereafter be administered as
provided in section 6 of this Agreement.

 

9.                                       Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be

 

3

--------------------------------------------------------------------------------


 

necessary or advisable to comply with the provisions of the Securities Act of
1933, as amended, or any other federal, state, or local securities law or
regulation.  It may be provided that any representation requirement shall become
inoperative upon a registration of such Shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
law or regulation.  TCF Financial shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which the Common Stock may be listed, and (ii) the completion of
such registration or other qualification of such Shares under state or federal
law, rule, or regulation, as the Committee shall determine to be necessary or
advisable.

 

10.                                 Plan and Plan Interpretations as
Controlling.  The Shares hereby awarded and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Program,
which are controlling.  All determinations and interpretations of the Committee
shall be binding and conclusive upon the Grantee or his legal representatives
with regard to any question arising hereunder or under the Plan.

 

11.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

12.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock powers and returning a
signed copy hereof and of the attached stock powers to TCF Financial.

 

 

 

 

 

 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Restricted Stock Award and in consideration of
the opportunity to receive shares of stock and dividend compensation, I, the
undersigned Grantee, agree that for the duration of my employment with TCF
Financial, TCF Bank or any of their affiliated companies (“TCF”) and for a
period of 12 months after my termination of employment, I will not solicit or
attempt to solicit any of the customers of TCF or solicit or attempt to hire any
current employees of TCF for any other bank, financial services company, lending
company, leasing company or other corporation, person or other entity providing
the same or similar products or services as provided by TCF.  I also agree that
in the event of my termination of employment with TCF I will not remove any
documents, customer information or other TCF proprietary materials from TCF
premises, computers or otherwise without specific permission and will promptly
return upon request any and all TCF-related documents, customer information or
other TCF proprietary materials in my possession.  I understand this is a
binding contractual agreement which TCF may enforce in Court and/or seek damages
from me if it is violated, even if the restricted shares awarded in this
Agreement never become vested.

 

 

4

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the parties hereto have caused this
RESTRICTED STOCK AGREEMENT and NON-SOLICITATION / CONFIDENTIALITY AGREEMENT to
be executed as of the date first above written.

 

 

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

 

Sr. Vice President/General Counsel for Corporate Affairs

 

 

                I acknowledge that this Agreement includes Non-Solicitation and
Confidentiality obligations that are binding on me after my termination of
employment with TCF.

 

 

 

ACCEPTED (“Grantee”):

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

5

--------------------------------------------------------------------------------

 